       Case 3:20-cv-04444-LB Document 68 Filed 04/13/21 Page 1 of 13


 1   BOTTINI & BOTTINI, INC.
     Francis A. Bottini, Jr. (SBN 175783)
 2       fbottini@bottinilaw.com
 3   Albert Y. Chang (SBN 296065)
         achang@bottinilaw.com
 4   Yury A. Kolesnikov (SBN 271173)
         ykolesnikov@bottinilaw.com
 5   7817 Ivanhoe Avenue, Suite 102
     La Jolla, California 92037
 6   Telephone: (858) 914-2001
 7   Facsimile: (858) 914-2002

 8   Attorneys for Plaintiff

 9
                                 UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN FRANCISCO DIVISION

12   NATALIE OCEGUEDA, derivatively on                CASE NO. 3:20-cv-04444-LB
     behalf of FACEBOOK, INC.,
13

14                                       Plaintiff,   Plaintiff’s Statement of Recent Decision

15                  vs.
                                                      Hon. Laurel Beeler
16   MARK ZUCKERBERG, SHERYL                          Courtroom B – 15th Floor
     SANDBERG, MARC ANDREESSEN,
17   ANDREW W. HOUSTON, ERSKINE B.
18   BOWLES, JEFFREY D. ZIENTS, SUSAN
     DESMOND-HELLMANN, NANCY
19   KILLEFER, TRACEY T. TRAVIS,
     ROBERT M. KIMMITT, REED HASTINGS,
20   PETER A. THIEL, and DOES 1-30,
21                                    Defendants,
22
                    - and -
23
     FACEBOOK, INC.,
24
                               Nominal Defendant.
25

26

27

28


     Plaintiff’s Statement of Recent Decision
       Case 3:20-cv-04444-LB Document 68 Filed 04/13/21 Page 2 of 13


 1          Pursuant to Civil Local Rule 7-(d)(2), Plaintiff Natalie Ocegueda submits a statement of

 2   recent decision in support of her motion for extension of time within which to file an amended

 3   complaint so that she can propound an inspection demand for books and records on Facebook, Inc.

 4          On April 8, 2021, the Honorable James V. Selna issued an order in Falat v. Sacks, Case

 5   No. SACV 20-1782 JVS (KESx) (C.D. Cal.), a similar shareholder derivative action asserting

 6   claims for breach of fiduciary duties and violation of § 14(a) of the Securities Exchange Act of

 7   1934. Judge Selna granted defendants’ motion to dismiss for failure to adequately plead demand

 8   futility with leave to amend, allowing the shareholder plaintiff to propound an inspection demand

 9   on the company pursuant to King v. VeriFone Holdings, Inc., 12 A.3d 1140, 1150 (Del. 2011). A

10   true and correct copy of the Falat decision is attached as Exhibit A.

11   DATED: April 13, 2021                            Respectfully submitted,

12                                                    BOTTINI & BOTTINI, INC.
                                                      Francis A. Bottini, Jr. (SBN 175783)
13                                                       fbottini@bottinilaw.com
                                                      Albert Y. Chang (SBN 296065)
14                                                       achang@bottinilaw.com
15                                                    Yury A. Kolesnikov (SBN 271173)
                                                         ykolesnikov@bottinilaw.com
16
                                                      ______s/ Francis A. Bottini, Jr.__________
17                                                          Francis A. Bottini, Jr.
18                                                    7817 Ivanhoe Avenue, Suite 102
19                                                    La Jolla, California 92037
                                                      Telephone: (858) 914-2001
20                                                    Facsimile: (858) 914-2002

21                                                    Attorneys for Plaintiff
22

23

24

25

26

27

28


     Plaintiff’s Statement of Recent Decision                                                       1
Case 3:20-cv-04444-LB Document 68 Filed 04/13/21 Page 3 of 13




        EXHIBIT A
Case 8:20-cv-01782-JVS-KES
           Case 3:20-cv-04444-LB
                             Document
                                 Document
                                      45 Filed
                                          68 Filed
                                               04/08/21
                                                    04/13/21
                                                         Page Page
                                                              1 of 10
                                                                    4 ofPage
                                                                         13 ID #:1025

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-1782 JVS (KESx)                                      Date   April 8, 2021
 Title             Frank Falat v. Rodney Cyril Sacks et al.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motions to Dismiss

         Before the Court are three motions:

       First, Defendants Rodney Cyril Sacks, Hilton Hiller Schlosberg, Thomas J. Kelly,
Emelie C. Tirre, Mark J. Hall, Kathleen E. Ciaramello, Gary P. Fayard, Jeanne P.
Jackson, Steven G. Pizula, Benjamin M. Polk, Sydney Selati and Mark S. Vidergauz
(collectively, the “Individual Defendants”), filed a motion to dismiss the Complaint of
Plaintiff Frank Falat (“Falat”). Individual Mot., Dkt. No. 30. Falat opposed. Individual
Opp’n., Dkt. No. 40. The Individual Defendants replied. Individual Reply, Dkt. No. 42.

     Second, Nominal Defendant Monster Beverage Corporation (“Monster”), filed a
motion to dismiss Falat’s Complaint. Monster Mot., Dkt. No. 31. Falat opposed. Opp’n.
to Monster, Dkt. No. 38. Monster replied. Monster Reply, Dkt. No. 41

      Third, Monster and the Individual Defendants (collectively,“Defendants”) filed a
request for judicial notice. RJN, Dkt. No. 32. Falat filed an opposition to the RJN. Opp’n.
to RJN, Dkt. No. 39. The Defendants filed a reply. Reply to RJN, Dkt. No. 43

      For the following reasons, the Court GRANTS both motions to dismiss, with
leave to amend, and GRANTS the RJN.

                                                    I. BACKGROUND

         The following facts are alleged in Falat’s Complaint. Compl, Dkt. No. 1.

         Monster is a Delaware corporation with its headquarters in Corona, California, and
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 10
Case 8:20-cv-01782-JVS-KES
           Case 3:20-cv-04444-LB
                             Document
                                 Document
                                      45 Filed
                                          68 Filed
                                               04/08/21
                                                    04/13/21
                                                         Page Page
                                                              2 of 10
                                                                    5 ofPage
                                                                         13 ID #:1026

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                          Date   April 8, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

is publicly listed on the NASDAQ. Id. ¶ 43. Through its subsidiaries, Monster employs
more than 3,500 people and distributes its line of Monster Energy Drinks and other
beverages worldwide. Id. ¶¶ 43, 46, 48.

       Defendants Rodney C. Sacks (“Sacks”), Hilton H. Schlosberg (“Schlosberg”),
Mark J. Hall (“Hall”), Kathleen E. Ciaramello (“Ciaramello”), Gary P. Fayard
(“Fayard”), Jeanne P. Jackson (“Jackson”), Steven G. Pizula (“Pizula”), Benjamin M.
Polk (“Polk”), Sydney Selati (“Selati”), and Mark S. Vidergauz (“Vidergauz”)
(collectively, the “Director Defendants”) are members of Monster’s Board. Id. ¶¶ 44–45,
49–56. Sacks is also Monster’s CEO, and Schlosberg is its President, COO, and CFO. Id.
¶¶ 44–45. Ciaramello is European Refreshments’ designee to the Board. Id. ¶ 50.
European Refreshments is an indirect wholly-owned subsidiary of The Coca-Cola
Company, which owns a stake in Monster. Id.; see also McDonald Decl., Ex. 4, at 7.
Defendants Emelie C. Tirre (“Tirre”) and Thomas J. Kelly (“Kelly”) (together, the “Non-
Director Defendants”) are executive officers of Monster: Tirre is President of the
Americas, and Kelly is the Executive Vice President, Finance, for Monster’s main
operating subsidiary. Compl, Dkt. No. 1 ¶¶ 47, 48.

       Fayard, Pizula, and Selati served on the Board’s Audit Committee. ¶ 86. The Audit
Committee is responsible for, inter alia, “review[ing] and discuss[ing] with management
the risks faced by the Company,” including “legal matters,” and ensuring “compliance
with the Company’s ethical standards for senior financial officers and all personnel.” Id.
¶¶ 212, 265–266. Polk, Selati, and Vidergauz served on the Nominating and Corporate
Governance Committee (“Nomination Committee”). Id. ¶ 86. Pursuant to the Nomination
Committee’s charter, “[d]iversity of race, ethnicity, gender, sexual orientation and gender
identity are factors in evaluating suitable candidates for Board membership.” Id. ¶ 73.

       The Director Defendants failed to fulfill a duty to ensure diversity on the Board
and in senior management. Id. ¶¶ 104, 223, 236. “Monster is a company run by white
males” (Id. ¶ 18) that “has never had an African American or other minority Board
member” (Id. ¶ 179). There are also “no African Americans among the Company’s senior
executives.” Id. ¶ 4. Greater diversity is in Monster’s own interest, as studies show that
greater board diversity is associated with increased
profits. Id. ¶ 16. In 2014, the Board opposed a Board Diversity Proposal by the New
York State Retirement Fund, stating that adopting the proposal was “not in the best
interests of the Company or its shareholders” because it was “unnecessarily restrictive
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                      Page 2 of 10
Case 8:20-cv-01782-JVS-KES
           Case 3:20-cv-04444-LB
                             Document
                                 Document
                                      45 Filed
                                          68 Filed
                                               04/08/21
                                                    04/13/21
                                                         Page Page
                                                              3 of 10
                                                                    6 ofPage
                                                                         13 ID #:1027

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                           Date   April 8, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

and would not maintain the necessary flexibility in the nominating process to ensure that
the most qualified candidates are selected as directors.” Id. ¶¶ 110–111.

       Moreover, the Individual Defendants failed to ensure compliance
with federal and state anti-discrimination laws. Id. ¶¶ 230-36, 269-70. In 2018, five
former female Monster employees sued the Company over its discriminatory, abusive
culture. Id. ¶ 20. One of the women sued Monster and one of its executives, Brent
Hamilton (“Hamilton”), alleging that during a work trip, Hamilton choked her, bit her
thumb, and pulled her hair so violently that clumps of it came out. Id. Hamilton was
arrested, but for over three years, including as he awaited trial, Hamilton was allowed to
keep his job as the Head of Music Marketing at Monster. Id. ¶ 125. During this time,
Hamilton continued to sexually harass women at Monster. Id. It was only after he was
caught sending sexually explicit texts to a co-worker that Hamilton was let go in 2019.
Id. In another instance, Monster Vice President John Kenneally was allowed to remain at
Monster despite three women accusing him of bullying, harassment, and retaliation. Id. ¶
128. The Board was fully aware of these allegations, which, among other things, were
publicly reported beginning in at least 2018, but failed to take action to protect the female
employees. Id. ¶¶ 147–148. Further, the Company financially rewarded the male
executives who engaged in the wrongdoing and knowingly condoned wrongful retaliation
against the women who had reported the harassment. Id. ¶ 147.

       Female employees at Monster have also alleged they were paid less than men and
passed over for promotions. Id. ¶ 31. Monster is best known for aggressively marketing
energy drinks to boys and men with slogans such as “Unleash the Beast” and drink names
such as “Assault” and “Maxx.” Id. ¶ 19. Monster uses scantily clad “Monster Girls” in
leather bikini tops to market the Company’s products. Id. ¶¶ 123, 152

      Monster’s Directors, wishing to avoid public backlash, have repeatedly made
misrepresentations in the Company’s public statements by claiming to have a policy of
being committed to diversity and inclusion. Id. ¶ 5.The Individual Defendants knowingly
caused Monster to make false and misleading statements regarding its commitment to
diversity in its Code of Business Conduct and Ethics, on its website, and in its proxy
statements filed with the SEC in April 2019 and April 2020 (respectively, the “2019
Proxy” and the “2020 Proxy” and, collectively, the “Proxies”). See id. ¶¶ 91-100, 175-
221. In the proxies, the Company misleadingly stated, “[a]mong the qualifications to be
considered in the selection of candidates, the Nominating and Corporate Governance
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 3 of 10
Case 8:20-cv-01782-JVS-KES
           Case 3:20-cv-04444-LB
                             Document
                                 Document
                                      45 Filed
                                          68 Filed
                                               04/08/21
                                                    04/13/21
                                                         Page Page
                                                              4 of 10
                                                                    7 ofPage
                                                                         13 ID #:1028

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                           Date   April 8, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

Committee considers the experience, knowledge, skills, expertise, [and] diversity...” and
that “[t]he charter for the Nominating and Corporate Governance Committee specifically
states that diversity of race, ethnicity, gender, sexual orientation and gender identity are
factors in evaluating suitable candidates for Board membership.” Id. ¶ 178. Moreover, in
its Code of Ethics, Monster claims that “[t]he diversity of the Company’s employees,
officers and directors is a tremendous asset.” Id. ¶ 71. Monster’s Directors have deceived
stockholders and the market by claiming to have diversity and inclusion programs that
have been so successful that the Company represents that diversity is a “tremendous
asset.” Id. In doing so, the Directors have breached their duty of candor and have also
violated the federal securities laws. Id. ¶ 5.

       Finally, the Director Defendants lavished Monster executives with “huge salaries”
and “massive pay packages.” Id. ¶¶ 228-29. Sacks and Schlosberg, in particular, received
unjust compensation. Id. ¶¶ 237-40, 247. In fiscal year 2019, the Company paid Sacks
total compensation of $13,982,434; Schlosberg total compensation of $13,939,299; and
its President, Guy P. Carling, total compensation of $1,885,951. Id. ¶ 32. In fiscal year
2018, the Company paid Sacks total compensation of $13,914,931; Schlosberg total
compensation of $13,885,207, and Carling total compensation of $3,039,171. Id.

      Falat brings a shareholder derivative action on behalf of Monster against the
Individual Defendants for: breach of fiduciary duty (Count 1); aiding and abetting the
breach of fiduciary duty (Count 2); abuse of control (Count III); unjust enrichment
(Count IV); and violation of Section 14(a) of the Securities and Exchange Act and SEC
Rule 14a-9 (Count V). See generally id.

                                      II. LEGAL STANDARD

         A. Request for Judicial Notice

      Under Federal Rule of Evidence 201, the Court may take judicial notice of matters
of public record if the facts are not “subject to reasonable dispute.” Lee v. City of Los
Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001); see Fed. R. Evid. 201(b).

         B. Motion to Dismiss

         Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 4 of 10
Case 8:20-cv-01782-JVS-KES
           Case 3:20-cv-04444-LB
                             Document
                                 Document
                                      45 Filed
                                          68 Filed
                                               04/08/21
                                                    04/13/21
                                                         Page Page
                                                              5 of 10
                                                                    8 ofPage
                                                                         13 ID #:1029

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                           Date   April 8, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

upon which relief can be granted. A plaintiff must allege “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
A claim has “facial plausibility” if the plaintiff pleads facts that “allow the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009).

       To resolve a Rule 12(b)(6) motion under Twombly, a court must follow a two-
pronged approach. First, a court must accept all well-pleaded factual allegations as true,
but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. As such, a pleading must
allege facts that permit “the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Id. Courts “‘are not bound to accept as true a legal
conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at 555). A
court considering a motion to dismiss may “begin by identifying pleadings that, because
they are no more than conclusions, are not entitled to the assumption of truth.” Iqbal, 556
U.S. at 679.

       Second, assuming the veracity of well-pleaded factual allegations, the Court must
“determine whether they plausibly give rise to an entitlement to relief.” Id. at 679. This
determination is context-specific; the Court must draw on its experience and common
sense, but there is no plausibility where the court cannot “infer more than the mere
possibility of misconduct.” Id.

                                        III. DISCUSSION

         A. Request for Judicial Notice

      The Defendants seek judicial notice of 16 documents. RJN, Dkt. No. 32, at 1–2.
Specifically, they ask the Court to take judicial notice of the following documents:

         1. Monster’s June 12, 2015 Amended and Restated Certificate of
         Incorporation
         2. Monster’s 2018 Proxy Statement
         3. Monster’s 2019 Proxy Statement
         4. Monster’s 2020 Proxy Statement
         5. A List of Select Monster Historical Stock Prices
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 5 of 10
Case 8:20-cv-01782-JVS-KES
           Case 3:20-cv-04444-LB
                             Document
                                 Document
                                      45 Filed
                                          68 Filed
                                               04/08/21
                                                    04/13/21
                                                         Page Page
                                                              6 of 10
                                                                    9 ofPage
                                                                         13 ID #:1030

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                          Date   April 8, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

         6. Monster’s 2019 10-K
         7. Monster’s June 15, 2015 8-K
         8. Monster’s April 19, 2019 8-K
         9. Monster’s June 8, 2020 8-K
         10. A Letter from CalPERS and Comptroller of the City of New York
         Regarding Proposed Proxy Access Bylaw (May 23, 2017)
         11. Jon Lukomnik, “Board Refreshment and Trends at S&P 1500 Firms”,
         Harvard Law School Forum on Corporate Governance (Feb. 9, 2014)
         12. Monster’s Code of Business Conduct
         13. Sarah Lozano v. Monster Energy Co., No. RIC1612318 (Cal. Super.
         Riverside Cty., Filed Sept. 22, 2016)
         14. Emily Peck, “Trapped Inside the Monster Energy Frat House,” Huffington Post
         (March 29, 2018 7:19 pm, updated March 30, 2018)
         15. Emily Peck, “Monster Energy Ousts Executive Nearly 3 Years After
         Assault Charges”, Huffington Post (May 14, 2019, 5:45 am)
         16. Theron Mohamed, “This Century’s Best-Performing US Stock Sells
         Energy Drinks, Not iPhones,” Business Insider (April 16, 2019)

       Id. Falat filed an opposition to the RJN, arguing that the Court should decline to
take judicial notice of documents 2, 6–10, 13, and 16. Opp’n. to RJN, Dkt. No. 39. The
Defendants filed a reply. Reply, Dkt. No. 43

       The Court finds that Documents 1 through 10 and 13 are all matters of public
record not subject to reasonable dispute. The Court finds that Document 11, 12, 14, and
15 are incorporated by reference because they are relied on extensively by Falat in his
Complaint. Accordingly, the Court GRANTS the RJN with respect to these documents.
The Court is aware of Falat’s concern that some of these documents are being submitted
for their content rather than their existence, but the Court will take notice of these
documents only for their appropriate purposes and not for their use in contradicting
Falat’s allegations. See Opp’n. to RJN, Dkt. No. 39, at 3. The Court finds that Document
16 is a publicly available document (a news article), and its authenticity and the accuracy
of the underlying data are not subject to reasonable dispute. Accordingly, the Court also
GRANTS the RJN with respect to Document 16.

         B. Demand Futility

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                      Page 6 of 10
Case 8:20-cv-01782-JVS-KES
          Case 3:20-cv-04444-LB
                             Document
                                 Document
                                      45 Filed
                                          68 Filed
                                               04/08/21
                                                   04/13/21
                                                        PagePage
                                                             7 of 10
                                                                  10 ofPage
                                                                        13 ID #:1031

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                             Date   April 8, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

      Monster argues that the Court should dismiss Falat’s complaint because a
shareholder derivative suit such as this one requires that a plaintiff make a demand on the
board or adequately plead demand futility, and that Falat has done neither. Monster Mot.,
Dkt. No. 31, at 8. The Court agrees.

       A shareholder bringing a derivative action “must state with particularity: (A) any
effort by the plaintiff to obtain the desired action from the directors...; and (B) the reasons
for not obtaining the action or making the effort.” Fed. R. Civ. P. 23.1(b)(3)(B). Falat did
not make a demand but alleged that it would be futile because the defendants are not
disinterested, ignored unlawful practices, and face substantial liability for their conduct
and the false statements in the proxy statements. Falat must plead with particularity why
the demand would be futile. In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 989
(9th Cir. 1999); In re Facebook, Inc. S'holder Derivative Privacy Litig., 367 F. Supp. 3d
1108, 1123 (N.D. Cal. 2019).

       Rule 23.1 controls the adequacy of the pleadings, but Delaware law controls
whether a demand is futile because Delaware is Monster’s state of incorporation. City of
Birmingham Relief & Ret. Sys. v. Hastings, No. 18-cv-02107-BLF, 2019 WL 3815722,
at *4 (N.D. Cal. Feb. 13, 2019). The demand is excused if the Falat alleged particularized
facts that “create a reasonable doubt that, as of the time the complaint is filed, the board
of directors could have properly exercised its independent and disinterested business
judgment in responding to a demand.” Rales v. Blasband, 634 A.2d 927, 934 (Del. 1993).
Directors are deemed “interested” only “when the potential for liability is not a mere
threat and instead may rise to a substantial likelihood.” Ryan v. Gifford, 918 A.2d 341,
355 (Del. Ch. 2007). A director is “interested” if he or she has a personal interest not
shared by the corporation or faces a “substantial likelihood” of personal liability
regarding the subject of the complaint. Rales, 634 A.2d at 936. The interestedness of each
board member must be assessed using a “detailed, fact-intensive, director-by-director
analysis.” In re infoUSA S’holders Litig., 953 A.2d 963, 985 (Del. Ch. 2007).

       This inquiry focuses on the capability of the board — at the time the lawsuit is
filed — to consider the pre-suit demand. Id. A court assesses demand futility on a
director-by-director basis, and the complaint must “plead facts specific to each director,
demonstrating that at least half of them could not have exercised disinterested business
judgment in responding to a demand.” In Re Facebook, 367 F.3d at 1124 (quoting

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 7 of 10
Case 8:20-cv-01782-JVS-KES
          Case 3:20-cv-04444-LB
                             Document
                                 Document
                                      45 Filed
                                          68 Filed
                                               04/08/21
                                                   04/13/21
                                                        PagePage
                                                             8 of 10
                                                                  11 ofPage
                                                                        13 ID #:1032

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                            Date   April 8, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

Desimone v. Barrows, 924 A.2d 908, 943 (Del. Ch. 2007)); accord Towers v. Iger, 912
F.3d 523, 539 (9th Cir. 2018).

       First, Monster asserts that Sacks and Schlosberg are not interested merely
because they are management. Monster Mot., Dkt. No. 31, at 8. Specifically, Monster
states that Falat erred by stating that the Board conceded in the Company’s SEC filings
that Sacks and Schlosberg are not independent directors of the Company, arguing that
Falat confuses the concept of an “independent director” within the meaning of
NASDAQ rules with the concept of “independence” in the demand futility context. Id.
Monster goes on to point out that NASDAQ Rule 5605 defines an “independent
director” as “a person other than an Executive Officer or employee of the Company or
any other individual having a relationship which . . . would interfere with the exercise
of independent judgment in carrying out the responsibilities of a director,” whereas
independence in the demand futility context focuses on whether one director is
dominated and controlled by another director who lacks disinterestedness. Id.

       Falat responds that Sacks, Schlosberg, and Hall (who has served in various high-
level management positions at the company since 1997) “have served on the Board for
three decades and have held and continue to hold significant managerial positions at
the Company. . ..” Opp’n. to Monster, Dkt. No. 38 at 12. Falat cites to In re
NutriSystem, Inc. Derivative Litig. for the proposition that “[c]ontrary to Monster’s
arguments, ‘Delaware courts have found that directors who are corporate employees
lack independence because of their substantial interest in retaining their employment.”
666 F. Supp. 2d 501, 515 (E.D. Pa. 2009)(collecting cases). The Court agrees with
Falat that Sacks, Schlosberg, and Hall are sufficiently interested as both long-term
directors and managers to excuse demand with respect to those individuals.

       Regarding the balance of directors, Monster argues that Falat fails to show that
any director faces a substantial risk of personal liability sufficient to overcome the
presumption of disinterestedness and independence. Monster Mot., Dkt. No. 31, at 9.
Falat argues that the directors do, in fact, face a substantial risk of personal liability,
and proceeds to argue that each of the claims he brings is likely to succeed against each
director. See Opp’n. to Monster, Dkt. No. 38, at 15–25. The Court agrees with Monster
that Falat cannot show that any director faces a substantial risk of personal liability
sufficient to excuse demand

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 8 of 10
Case 8:20-cv-01782-JVS-KES
          Case 3:20-cv-04444-LB
                             Document
                                 Document
                                      45 Filed
                                          68 Filed
                                               04/08/21
                                                   04/13/21
                                                        PagePage
                                                             9 of 10
                                                                  12 ofPage
                                                                        13 ID #:1033

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                              Date   April 8, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

       First, regarding the alleged breach of fiduciary duty, the Court finds that Falat
has failed to plead a viable claim for breach of fiduciary duty under Delaware law.
Monster’s Certificate of Incorporation exculpates the Director Defendants from
personal liability “to the fullest extent permitted” by Delaware law. See Individual
Mot., Dkt.. No. 30, at 9. Accordingly, to survive this motion, Falat must have alleged
facts plausibly suggesting that the Director Defendants acted in bad faith or engaged in
intentional misconduct or knowing violation of the law. Id.; see also In re Baxter Int’l,
Inc. S’holders Litig., 654 A.2d 1268, 1270 (Del. Ch. 1995). Falat has not done so, nor
has he plead sufficient facts to overcome Delaware’s business judgment rule, under
which directors and officers are presumed to have “acted on an informed basis, in good
faith and in the honest belief that the action taken was in the best interests of the
company,” Pfeffer v. Edwards, 2014 WL 12567168, at *7 (C.D. Cal. Dec. 8, 2014).
With respect to Falats’s claims about racial diversity, Delaware imposes no duty to
maintain diversity on a Board of Directors, and the Court declines to engage in judicial
lawmaking in order to create such a duty. As such, the Court finds that there is no
substantial risk of liability for the directors as it relates to Falat’s allegations regarding
lack of diversity on the Board.

       Regarding the Caremark claim, the Court similarly finds that there is no
substantial risk of liability for the directors for the alleged lack of oversight and failure
to monitor Monster’s compliance with the law. The Court finds that Falat’s allegations
do not amount to the requisite “red flags” that tend to show that a board knowingly
disregarded illegality as required by the Caremark standard. As the Individual
Defendants point out, Falat does not allege that Monster was ever found liable in any
of the 2018 lawsuits claiming harassment or discrimination. Individual Mot., Dkt. No.
30, at 14. Moreover, the Complaint acknowledges that after the harassment allegations
came to light, an independent-third party—who was hired by and reported to the
Board—carried out an investigation into sexual harassment and gender based
discrimination and retaliation at the Company, and that the principal alleged offenders
have been fired or have resigned. Id. (citing Compl., Dkt. No. 1 ¶¶ 12, 148-49, 259).

       Regarding the allegedly false statements, the Court finds that the statements in
question that Monster “seek[s] to capture diversity in [its] candidates” and “does not
tolerate” harassment or discrimination (Compl., Dkt. No. 1 ¶¶ 92, 98-99) are mere
puffery and do not constitute objectively verifiable statements of fact. As such, there is

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                           Page 9 of 10
Case 8:20-cv-01782-JVS-KES
           Case 3:20-cv-04444-LB
                             Document
                                 Document
                                      45 Filed
                                          68 Filed
                                               04/08/21
                                                    04/13/21
                                                         Page Page
                                                              10 of 13
                                                                    10 ofPage
                                                                          13 ID #:1034

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                              Date   April 8, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

no significant risk of liability for the directors with respect to the alleged breach of
fiduciary duty for false statements.

       What is more, because the Court found that Falat has not plead a cognizable
claim for breach of fiduciary duty, his claim for unjust enrichment necessarily fails as
well. See, e.g., Calma ex rel. Citrix Sys., Inc. v. Templeton, 114 A.3d 563, 591-92
(Del. Ch. 2015) (dismissing unjust enrichment claim as “duplicative” because “there is
no alleged unjust enrichment separate or distinct from the alleged breach of fiduciary
duty”). As such, this could not be a source of liability for the directors. Falat’s claim
for aiding and abetting a breach of fiduciary duty must fail for the same reason that the
Court dismissed the duplicative excessive compensation claim– it cannot stand absent
a finding of breach of fiduciary duty. Accordingly,
the Court finds that there is no substantial risk of liability for the directors as it relates
to Falat’s aiding and abetting allegations.

      In sum, Falat did not plead demand futility with particularity. Accordingly, the
Court finds that demand was not excused on the board, and GRANTS both motions to
dismiss on the grounds that demand was not properly made on the board, with leave to
amend.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS the Individual Defendants’
motion to dismiss. The Court also GRANTS Monster’s motion to dismiss. The Court
has considered Falat’s hearing request regarding the Court’s tentative order on this
motion. See Request, Dkt. No. 44. The Court finds that oral argument will not be
helpful in this matter. Fed. R. Civ. P. 78; L-R 7–15. However, although the Court has
determined that Falat failed to demonstrate that demand was excused, the Court
GRANTS Falat leave to amend pursuant to King v. VeriFone Holdings, Inc., 12 A.3d
1140, 1150 (Del. 2011), whereby shareholders whose derivative actions are dismissed
with leave to amend can seek books and records for purposes of amending the
complaint’s allegations with regard to demand futility. The Court also GRANTS the
RJN.


                 IT IS SO ORDERED.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 10 of 10
